Citation Nr: 0606298	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  01-02 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the veteran filed a timely substantive appeal with 
respect to a July 1979 rating decision that reduced the 
disability evaluation assigned for his service-connected 
right foot disability from 10 percent to zero percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision issued by the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO), determining that the veteran had not 
submitted a timely substantive appeal with regard to a July 
1979 rating action by the RO that reduced the evaluation 
assigned for the veteran's service-connected right foot 
disability from 10 percent to noncompensable.

The veteran provided testimony in support of his appeal at a 
hearing that was chaired by the undersigned Veterans Law 
Judge sitting at the RO in November 2002.  A transcript of 
that hearing has been associated with the veteran's claims 
folders.

The Board denied the appeal in a decision dated in May 2003, 
as well as a motion for reconsideration filed by the 
veteran's representative, in January 2004.  The veteran then 
appealed the May 2003 Board decision to the United States 
Court of Appeals for Veterans Claims (the Court).  By Order 
dated in May 2004, the Court granted a joint motion for 
remand, vacating the May 2003 Board decision and remanding 
the case for compliance with the terms of the joint motion.

In July 2004, the Board remanded the case, with instructions 
to the agency of original jurisdiction (AOJ) to issue a 
notice letter in compliance with the Veterans Claims 
Assistance Act of 2000 (the VCAA).  Having completed the 
requested development, the AOJ has now returned the case to 
the Board for appellate review and disposition.

FINDINGS OF FACT

1.  On August 3, 1979, the RO mailed notification to the 
veteran of a July 24, 1979 rating decision that reduced the 
evaluation assigned for the his service-connected right foot 
disability from 10 percent to noncompensable.

2.  VA received the veteran's notice of disagreement 
challenging the RO's July 1979 decision in September 1979.

3.  On November 16, 1979, the RO mailed a statement of the 
case to the veteran at the address listed in his September 
1979 notice of disagreement, which was the veteran's address 
of record at the time.

4.  VA did not receive from the veteran a substantive appeal 
regarding the July 1979 decision within 60 days of the date 
of the RO's mailing of the statement of the case or within 
the remainder of the one-year period from the date of the 
August 1979 notification.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the July 24, 
1979 decision that reduced the evaluation assigned for his 
service-connected right foot disability from 10 percent to 
noncompensable.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 
C.F.R. §§ 19.32, 19.34, 20.200, 20.202, 20.302, 20.303, 
20.305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

At the outset, the Board notes that the Court has held that 
when the law, and not the underlying facts or development of 
the facts, are dispositive in a matter, the VCAA can have no 
effect on the appeal, e.g., it is not applicable.  Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227, 231-32  (2002) (VCAA has no effect on appeal 
limited to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) (VCAA not applicable where law, not 
factual evidence, is dispositive); see also VAOPGCPREC 5-
2004.  Additionally, 38 U.S.C.A. § 5103A(a)(2) states that VA 
"is not required to provide assistance to a claimant under 
this section if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."

In the present case, it is clear that the law, and not the 
evidence, is dispositive.  Thus, technically, the VCAA does 
not apply to this case and there would be no prejudice to the 
veteran in considering his claim without a discussion of how 
VA complied with the VCAA.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  However, given the fact that the Court 
vacated the May 2003 Board decision with specific 
instructions to give VCAA notice to the veteran, the Board 
will now proceed to discuss how the VCAA requirements have 
been met in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in his possession that pertains to the claim.

In this case, VA fully complied with its notification duties 
by means of a letter issued in September 2004 which addressed 
all four notification elements.  Thus, the veteran in this 
case has received adequate VCAA notice.  See Short Bear v. 
Nicholson, 19 Vet. App. 341 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Even though VCAA notification was given after the initial 
decision from which this appeal arose, delayed notice is 
generally not prejudicial to a claimant.  Mayfield.  
Moreover, there has been no allegation of prejudice in this 
case on account of the timing of the VCAA notice given and, 
insofar as it is clear from the record that the veteran has 
been made fully aware of what is needed to substantiate his 
claim prior to its final adjudication by VA, he has not been 
prejudiced because he has been provided "a meaningful 
opportunity to participate in the adjudication process."  
Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified and available records that 
are pertinent to the claim on appeal.

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.  Thus, the appeal is ready to be 
considered on the merits.   

Factual background and legal analysis

Initially, it is noted that VA law provides that "questions 
as to timeliness or adequacy of response shall be determined 
by the Board of Veterans' Appeals."  38 U.S.C.A. § 
7105(d)(3) (West 2002).
  
"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2005).

The substantive appeal can be set forth on a VA Form 9 
(Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the AOJ.  38 C.F.R. § 20.202 (2005).

To be considered timely, the substantive appeal must be filed 
within sixty days from the date that the RO mails the SOC to 
the appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  38 U.S.C.A. § 7105(b)(1), 
(d)(3) (West 2002); 38 U.S.C.A. § 20.302(b) (2005).  It must 
be filed with the agency that issued the determination with 
which disagreement is expressed.  38 U.S.C.A. § 7105(b)(1) 
(West 2002); 38 C.F.R. § 20.300 (2005).

An extension for filing a substantive appeal may be granted 
on motion filed prior to the expiration of the time limit 
described above.  38 C.F.R. § 20.303 (2005).

If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Whether a substantive appeal has been filed on time is an 
appealable issue.  If the claimant or his representative 
protests an adverse determination by the AOJ with respect to 
timely filing of a substantive appeal, the claimant will be 
furnished an SOC.  38 C.F.R. § 19.34 (2005).

In the present case, the record shows that, on August 3, 
1979, the RO mailed notification to the veteran of a 
decision, rendered on July 24, 1979, which reduced the 
evaluation assigned for his service-connected right foot 
disability from 10 percent to noncompensable.  An NOD 
challenging the RO's decision was received in September 1979, 
bearing the veteran's Canton, MA, address at the time.
  
On November 16, 1979, the RO mailed an SOC to the veteran at 
his Canton, MA, address.  There is no indication that the SOC 
was returned to the RO as undeliverable.

The veteran did not timely file either a substantive appeal 
or a request for an extension of time to file an appeal.  See 
38 C.F.R. §§ 20.302, 20.303, 20.305 (2005).

In July 2000, the veteran's representative submitted a 
written statement alleging that the RO never issued an SOC 
after receipt of the veteran's September 1979 NOD, and 
accordingly requested that an SOC be issued.  The RO informed 
the veteran's representative, in the August 2000 
determination from which this appeal ensued, that an SOC had 
indeed been issued, on November 16, 1979, and that, since the 
veteran failed to timely file a substantive appeal, the July 
1979 rating decision had become final.

On appeal, the veteran and his representative essentially 
contend that the veteran did not receive the November 1979 
SOC because it was sent to the wrong address.

At the November 2002 Travel Board hearing before the 
undersigned Veterans Law Judge, the veteran stated that, 
having filed his NOD, he continued to touch base with VA 
hospital personnel at the time and assumed that what he was 
telling them (in terms of protesting the RO decision) was 
being forwarded to the RO.  The veteran further indicated 
that, when the SOC was issued, he was living at a Cambridge, 
MA, address and not at the Canton address.

At his Travel Board hearing, the veteran also testified that, 
from 1977 through 1978, he lived at an address in Boston, and 
then moved to the Cambridge address, where he lived for the 
next eleven years.  He stated that he moved to the Canton 
address in 1981 or 1982, but that he lived there for only 
three months, maintaining during that time an apartment in 
Cambridge.  He testified that the address listed on his NOD 
(his Canton address) was not written by him, pointing out 
that it was written in different ink.  He noted that it was 
his belief that that address, which was his ex-wife's 
address, was added to the NOD at some later date.  He did 
acknowledge, however, that, during that particular time, he 
"always gave ... two addresses" (see page 7 of the 
transcript), presumably meaning both the Canton and the 
Cambridge addresses.

Records in the file, including the award letter giving notice 
of a May 1978 rating decision and an April 1978 VA 
examination report, list the Boston address.  On a May 1979 
request for examination, the Cambridge address is typed in, 
but it is crossed out, and the Canton address is handwritten 
on this form.

A VA examination report dated in June 1979 lists the Canton 
address.

The August 1979 letter notifying the veteran of the July 1979 
RO decision lists the Cambridge address, but his NOD, 
received in September 1979, as noted above, lists the Canton 
address, which is the address to which the SOC was sent. 

A report of contact form, VA Form 119, dated in early October 
1979, also lists the Canton address.  The closest (in date) 
correspondence thereafter, dated in October 1986, lists the 
Cambridge address.

Trying to determine why the Canton and Cambridge addresses 
are listed somewhat intermittently during the relevant time 
period would essentially require the Board to engage in 
speculation.  It is quite possible, if not probable, that at 
that time - as opposed to or in addition to 1982 - the 
veteran lived at the Canton address with his wife and 
maintained the apartment in Cambridge, and lived between both 
addresses.  The veteran's November 2002 testimony to the 
effect that at that time he would always give both addresses 
strongly suggests that that was the case.

What is clear to the Board is that the same (Canton) address 
is listed on the June 1979 VA examination report, on the 
September 1979 NOD, and on the October 1979 report of contact 
form, and, that the SOC, sent to that address, was not 
returned as undeliverable by the United States Postal 
Service.  It is also noted that both the address and 
contentions documented in the NOD appear to have been written 
in the same black ink, while the signature was written in 
blue ink, and there is no reason for the Board to believe 
that the address was written in at some later date, as 
speculatively suggested by the veteran.

That said, the bottom line in this case is that the veteran 
did receive or should have received the SOC and if he did 
not, it was through no fault of VA, who sent it to his 
address of record at the time.  Therefore, the Board must 
presume that the veteran received proper notification as to 
his obligation to perfect his appeal by timely filing a 
substantive appeal.  See Jones v. West, 12 Vet. App. 98, 101 
(1998) (a presumption of regularity attaches to the mailing 
of notice to the latest address of record); Hyson v. Brown, 5 
Vet. App. 262, 264-65 (1993) (the presumption of regularity 
does not attach when notice is returned as undeliverable).  

The Board further notes that, had the veteran believed that 
he perfected an appeal or that his appeal was ongoing 
(through his contact with the VA hospital, for example), one 
would assume that he would have inquired as to the status of 
the claim much earlier than July 2000 (when this current 
claim was filed), over twenty years after his VA compensation 
was reduced to zero.

In sum, no document was received within a time frame that 
could be construed as a substantive appeal, as defined in 38 
C.F.R. § 20.202, or as a request for an extension under 38 
C.F.R. § 20.303.  Accordingly, the veteran is statutorily 
barred from appealing the July 24, 1979, decision by the RO 
that reduced the evaluation assigned for his service-
connected right foot disability from 10 percent to 
noncompensable.  Roy, supra.

In the absence of a timely-perfected appeal to the reduction 
action of July 1979, the Board is left with no other recourse 
but to deny the veteran's appeal.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Given that the law, rather than 
the facts in this case, is controlling, the doctrine of 
reasonable doubt is not for application.  See Ferguson v. 
Principi, 273 F. 3d. 1072 (Fed. Cir. 2001) (the statute, 38 
U.S.C.A. § 5107(b), only requires that the Board "consider" 
all the evidence and material of record; the benefit of the 
doubt provision only applies where there is an approximate 
balance of positive and negative evidence).

Finally, the Board notes that the joint motion for remand 
that prompted the Court Order of May 2004 also requested that 
the Board address in this decision "whether the [RO] closed 
this appeal for failure to respond to the [SOC] within the 
period allowed," as set forth in 38 C.F.R. § 19.32.  While, 
as noted in the July 2004 Board remand, the significance of 
this directive is somewhat unclear, the Board nevertheless 
notes that Section 19.32 specifically allows the AOJ to close 
an appeal without notice to the appellant or his 
representative for his failure to respond to an SOC within 
the period allowed.  Since the regulation allows for the 
closing of an appeal for failure to respond to an SOC without 
notice, it is therefore evident that that is exactly what 
happened in this case:  The veteran failed to submit a timely 
substantive appeal and the AOJ closed his appeal.  The Board 
never acquired jurisdiction over this appeal and the July 
1979 rating decision is final.


ORDER

The appeal is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


